The opinion of the court was delivered by
Redfield, Ch. J.
The plaintiff claimed five hundred dollars “for gathering up data and writing memoir of the deceased,” and forty dollars and eighty-eight cents for expenses paid out. The auditor allowed the whole claim, at one hundred dollars. The only *59exceptions to the allowance are that the auditor did not require the plaintiff to exhibit the work for which he claimed pay. There is no doubt such an exhibition would have aided Very much in forming a correct estimate of its value. But being evidence of the same grade with that which Was given, we do no see how the auditor couldffiave compelled its production. It clearly Was not an original book of entries, which the statute gives the auditor power to compel the production of, or else reject all items there registered. The plaintiff might have had special reasons for not presenting an imperfect work to criticism.
2. The other exception is, that the auditor allowed the plaintiff to make use of the letter attached to the report. But it being claimed to be a specification of his claim, and to contain all the facts upon which it was based, as a sort of original entry, we do not see how it could be rejected. This disposes of all the objections raised in the case, and we have no occasion to speak of the nature of the claim. The letter shows that the plaintiff was not altogether insensible to its peculiar relations of delicacy, and the amount allowed ought perhaps to satisfy the friends of Governor Paine, and the plaintiff; as it could not be supposed either party had any reference to merely pecuniary considerations in a matter so entirely private and personal. But We are not prepared to say that there is any rule of law by which the allowance can be rejected. It is a case so peculiar that no rule of law could be presumed to be settled upon the subject. It is all matter of fact, and the allowance settles it in favor of the plaintiff.
Judgment affirmed*